Citation Nr: 1136561	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether an August 2004 Administrative Decision that determined that a nasal fracture and lacerations of the left eyebrow, bridge of the nose, and right cheek were the result of misconduct out of the line of duty, was proper.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from August 2004 and September 2004 decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, and a sinus condition, and determined that a nasal fracture and lacerations of the left eyebrow, bridge of the nose, and right cheek were the result of misconduct and were not injuries that occurred in the line of duty.  

In September 2008, the Veteran testified before the Board at a hearing that was held via videoconference from the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, PTSD had its onset in service; however, the preponderance of the evidence shows that a psychiatric disorder other than PTSD, to include depression and intermittent explosive disorder, is not related to or had its onset in service.

2.  The Veteran's nasal fracture and lacerations of the left eyebrow, bridge of the nose, and right cheek were not the result of willful misconduct and had their onset in service.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of military service.  38 U.S.C.A. §§ 101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A nasal fracture and lacerations of the left eyebrow, bridge of the nose, and right cheek are the result of injury incurred in active military service. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.1, 3.102, 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

In this decision, the Board grants service connection for PTSD.  The Board also finds that nasal fracture and lacerations of the left eyebrow, bridge of the nose, and right cheek were incurred during service.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with respect to these issues.  


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for psychoses and organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

A.  Psychiatric Disorder

Service treatment records do not show a diagnosed psychiatric disorder.  The Veteran's DD Form 214 shows a military occupational specialty (MOS) of lineman.  Although he was awarded various medals, none are of the sort that VA recognizes as conclusive evidence of participation in combat.  Service personnel records reflect that the Veteran served in Vietnam from October 1967 to September 1968.  

Private medical evidence in the claims file includes a report from a January 1974 mental health evaluation that the Veteran was provided with, after being committed to a state hospital.  The report shows a diagnosis of anxiety neurosis.  A social history report compiled by a counselor at the institution, based on a history provided by the Veteran's mother, and which was noted in the context of the Veteran's treatment, reflects that the Veteran's mother reported that she observed a definite personality change after the Veteran came home from service.  

At a VA examination in April 2004, the Veteran reported a stressor of seeing a soldier fall after being shot.  The VA examiner diagnosed major depressive disorder, in remission and alcohol abuse, in remission.  The examiner did note, however, that it was probable that the Veteran had more symptoms of PTSD right after leaving Vietnam, but at this time he had very few symptoms of PTSD.  The examiner did not relate the diagnosis of major depressive disorder to service.

VA treatment records reveal a diagnosis of PTSD by a VA staff psychiatrist in May 2004, based on the Veteran's report of his combat experiences in Vietnam, including close calls in intense firefights, seeing soldiers killed or wounded in combat, observing decaying and mutilated bodies, exposure to incoming enemy fire, booby traps and landmines, ambushes and snipers/sappers.  This staff psychiatrist indicated that the Veteran met the full diagnostic criteria for PTSD deriving from incidents while serving in Vietnam.

In a January 2007 stressor statement, the Veteran indicated that he witnessed A. R., a fellow service member in his unit, being shot and killed during a firefight.  This incident reportedly occurred in May 1967 while enroute from Pleiku to Dak To.  In March 2007, the RO determined that there was insufficient information to submit the Veteran's reported stressors to the United States Joint Services Records Research Center (JSRRC) in an attempt to verify his reported stressors.  In August 2008, the Veteran submitted a printout from a Vietnam Memorial Wall Internet site that shows A. R., a member of the 4th Infantry Division, was killed in June 1968 by multiple fragmentation wounds in Kontum, South Vietnam by hostile forces.  

At his hearing held in April 2009, the Veteran testified that while in Vietnam he was involved in firefights with hostile forces when ambushed.  One of his friends, A. R., was killed there in June 1968.  Another stressful event was that he saw mass graves of the enemy forces.  He indicated that he sought treatment for mental health issues only two years after discharge.

The Veteran was afforded another VA examination in March 2010.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but rather had an intermittent explosive disorder and an alcohol abuse disorder, in remission.  The examiner opined that the intermittent explosive disorder was unrelated to military service, including the Veteran's report of having witnessed A. R.'s death.  The rationale was that the Veteran had a long-standing history of violence since childhood and no temporal or other association with any event during military service.  The Veteran's reported history and current examination indicated a long-standing well-documented history of anger management problems resulting in verbal and physical fighting.  The examiner also stated that the Veteran's past and present mental health symptoms did not meet the criteria for depressive disorder.

The Veteran alleges that while in Vietnam he was exposed to combat-related stressors.  At the outset, the Board notes that the Veteran receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Based on the Veteran's service records, he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  In addition, the stressors that he reports involve "hostile military or terrorist activity."  The required element of a current disability is met.  A VA psychiatrist has diagnosed the Veteran with PTSD.  Information from Vietnam Memorial Wall Internet site provides credible supporting evidence of at least one stressor that was the basis of the diagnosis of PTSD, namely death of his friend by enemy fire.  Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the Veteran's participation (e.g., to not controvert the Veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002).  This satisfies the corroboration element of the Veteran's claim.  Thus, the Board finds that the totality of the evidence supports finding the Veteran's current PTSD is related to service.  In short, the Veteran has a diagnosis of PTSD, associated with events that are reasonably verified to have occurred during his period of military service.  Thus, the required nexus is met.  For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran is entitled to service connection for PTSD.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Board finds, lastly, that service connection is not warranted for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder and intermittent explosive disorder.  These disorders are not shown to have been diagnosed in service, and there is no evidence of any diagnosed psychiatric disorder within one year of discharge from service.  Also, the March 2010 VA examiner opined that these psychiatric disorders are not related to the Veteran's military service.  The examiner indicated that his opinion was based on all of the available records and the Veteran's statements during the examination, along with his expertise in the field of psychiatry.  His opinion is competent and probative.  The Board notes that there is no other medical opinion to the contrary.  Accordingly, service connection is not warranted for major depressive disorder and intermittent explosive disorder.

B.  Willful Misconduct and Line of Duty Determination

The Veteran seeks service connection for a nasal fracture, and lacerations to his left eyebrow, bridge of his nose, and right cheek.

Service treatment records reflect that on August 27, 1968, the Veteran received treatment for a nasal fracture, and lacerations to his left eyebrow, bridge of his nose, and right cheek.  A hospital admission note indicates "This solder had been drinking this p.m. and allegedly stumbled over a foot locker, sustaining numerous lacerations and a fractured nose."  The report also shows the Veteran was uncontrollable, requiring restraints.  He was admitted for observation and treatment of his nasal fractures.  A subsequent clinical report states "Soldier drank an unknown amount of alcohol this p.m. and, so his barracks-mates relate, staggered into a foot locker."  The Veteran was noted to have a 3 centimeter (cm) laceration on his left eyebrow, a 3 and 1/2 cm laceration on the bridge of his nose, and a 3 cm laceration on his right check.  A nasal x-ray confirmed a nasal fracture.  A line of duty determination was not provided.  There is no record of any Article 15, non-judicial punishment or official reprimand in the Veteran's service personnel file. 

At VA examination in April 2004, the Veteran reported that he had sustained his facial lacerations and nasal fracture from being beaten up in service.   

In an August 2004 administrative determination, the RO made a line of duty and willful misconduct determination regarding the August 1968 injuries.  The RO found that because the service treatment records indicate the involvement of alcohol associated with the injury, there appeared to be misconduct on the Veteran's part. 

At a hearing held in September 2008, the Veteran testified that he sustained the injuries in question from a physical assault.  He indicated that he and several other individuals went to a non-commissioned officer (NCO) club and had a few beers.  He stated that he jokingly told them he was a "CID" or a civilian in disguise and was then attacked.  He stated further that he probably did fall over a footlocker while fighting.  He acknowledged that he had to be restrained at the hospital, but reported that the incident made him very angry.  He stated that he does not "give up that easily."

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  However, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and was not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a) (2010).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of the injury or disease.  38 C.F.R. § 3.1(n).

In addition, the simple drinking of alcoholic beverage is not itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability, the disability will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Moreover, an injury or disease incurred in active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person whose service benefits are claimed.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user.  38 C.F.R. § 3.301(d).

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that the Veteran's nasal fracture, and lacerations to his left eyebrow, bridge of his nose, and right cheek were not the result of willful misconduct.  In reaching this conclusion, the Board emphasizes that the simple drinking of alcoholic beverage is not itself willful misconduct.  Here, the available evidence does not sufficiently establish that the Veteran was either intoxicated or was suffering from the effects of alcohol abuse at the time of his injuries.  In this regard, the Board notes that the hospital record did not include the Veteran's blood alcohol level at the time of admission, nor did it indicate that the Veteran was intoxicated.  Rather, it merely makes mention of the fact that the Veteran had imbibed an "unknown amount" of alcohol that evening.  In addition, the examining physician's August 1968 notes reflect a seemingly deliberate use of specific wording to describe the manner in which the Veteran sustained his injuries (i.e. "allegedly stumbled over a footlocker" and "so his barrack-mates relate").  Such language suggests some measure of doubt, on the physician's behalf, as to whether the Veteran's injures were sustained in the manner reported by his barrack-mates.  

The Board further emphasizes that willful misconduct must be the proximate cause of the injury or disease; alcohol abuse must result proximately and immediately in disability to constitute willful misconduct.  The Veteran acknowledges that he had "a few beers" prior to the event that caused his injuries, but maintains that the physical assault by his fellow soldiers was the proximate cause of his injuries.  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds the Veteran to be credible in his description of the events leading to his injuries.  

In light of the fact that the service records do not establish intoxication or alcohol abuse at the time of the injuries, nor include evidence of any form of disciplinary action taken against the Veteran to suggest the same, reasonable doubt is resolved in his favor.  The nasal fracture and lacerations to the left eyebrow, bridge of the nose, and right cheek are not the result of willful misconduct and are determined to have been incurred in the line of duty.  Therefore, service connection for a nasal fracture and lacerations to the left eyebrow, bridge of the nose, and right cheek is warranted.

ORDER

Service connection for PTSD is granted.

Service connection for residuals of a nasal fracture and lacerations to the left eyebrow, bridge of the nose, and right cheek is granted.


REMAND

The Veteran seeks service connection for hearing loss.  

VA treatment records show a diagnosis of mixed conductive right ear hearing loss and sensorineural left ear hearing loss in June 2004.  The records also reflect a diagnosis of a right ear cholesteatoma with the Veteran's report of an occasional clear malodorous discharge from the right ear and right-sided tinnitus since service in Vietnam.  The Veteran was provided a VA examination in July 2010 to evaluate his bilateral hearing loss.  The examiner diagnosed severe mixed hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner stated that the right ear hearing loss should be evaluated by an Ear, Nose and Throat (ENT) specialist.  The VA examiner further opined that the sensorineural hearing loss in both ears was unrelated to military service.  

The Board finds that the rationale provided this examiner is inadequate, as it does reflect adequate consideration of the Veteran's reported noise exposure during service.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, in light of the July 2010 examiner's referral, and the treatment records showing a right ear cholesteatoma with a report of intermittent right ear symptoms since service, the Veteran should be afforded an examination by a VA ENT specialist to assess the etiology of his bilateral hearing loss.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  As such, further development is necessary.

The Veteran also seeks service connection for a sinus condition.  He avers that he has had difficulties with his sinuses since injuries received to his face in service, specifically a nasal fracture.  The Board has granted service connection for a nasal fracture.  The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed sinus condition.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify the Veteran under 38 C.F.R. § 3.159(b) is met with regard to his claim to establish service connection for a sinus disorder, including as secondary to his service-connected nasal fracture.

2.  Contact the Veteran to identify all sources of treatment for his hearing loss and sinus disabilities.  Then undertake appropriate efforts to obtain any identified records, to include any VA treatment records dated since August 2009.

3.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his symptoms of hearing loss and sinus disabilities since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  After any additional treatment records have been obtained, schedule the Veteran for evaluation by an ENT specialist.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to and reviewed by the examiner.  The Veteran reports military noise exposure from artillery fire, heavy equipment, truck engines, and occasional 155 millimeter Howitzer cannon fire.  He has credibly reported that he first noticed diminished hearing acuity, and right ear discharge and tinnitus symptoms, during service.  The ENT is asked to opine as to whether it is at least as likely as not that the Veteran's current hearing loss disability is related to military service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  In offering these impressions, the examiners must acknowledge and discuss the competent lay evidence regarding a continuity of hearing loss since service.

5.  After any additional treatment records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disability found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  The examiner should state the likelihood that any chronic sinus condition demonstrated is related to or had its onset during service, to include as the result of an August 1968 nasal fracture.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  In offering these impressions, the examiners must acknowledge and discuss the competent lay evidence regarding a continuity of sinus symptoms since service.

7.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


